Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 10, 2016

The Court of Appeals hereby passes the following order:

A17A0027. MEACHUM v. REGENCY HILLS COMMUNITY ASSOCIATION,
    INC.

      On August 25, 2016, appellant was ordered to file a brief and enumeration of
errors no later than September 6, 2016. To date, appellant has not filed a brief and
enumeration of errors, and no extension of time for filing has been granted.
Accordingly, Case Number A17A0027 is hereby DISMISSED for Appellant’s failure
to file a brief and enumeration of errors in support of his appeal.

                                       Court of Appeals of the State of Georgia
                                                                            11/10/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.